Citation Nr: 0021983	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased rating for schizoaffective 
disorder (formally bipolar disorder), evaluated as 50 percent 
disabling. 

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Her brother, Winston A., agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The appellant had active service from August 1980 until 
August 1984.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana which denied the 
appellant's claim for an increased evaluation in excess of 50 
percent for her service connected schizoaffective disorder 
(formally bipolar disorder) and which also denied entitlement 
to a total rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  

In April 2000, a Video Conference hearing was held.  The 
appellant and her agent were in New Orleans, Louisiana.  The 
Board Member who conducted the hearing was in Washington,D.C.  
The Board Member was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & 
Supp. 2000).  A transcript of the hearing testimony is in the 
claims file.


REMAND

As an initial matter, the Board determines that the veteran's 
claim for a higher evaluation is well-grounded by virtue of 
his statements that his disability is worse than currently 
rated.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  
As such, the Board has a duty to assist the veteran in the 
development of facts pertinent to his claim and ensure full 
compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.159 (1999).  This 
duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 
1 Vet. App. 519, 521 (1991) (private records); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (Social Security records).  
It also includes a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

There are essentially two reasons, one procedural and one 
evidentiary, that result in the need to remand this case.  In 
terms of procedure, at the time of the personal hearing 
before the undersigned, it was indicated that the appellant 
and her agent had additional information to submit.  Waiver 
of RO consideration was discussed, and the evidence was 
submitted with a waiver of RO jurisdiction.  See 38 C.F.R. 
§ 20.1304 (1999).  That evidence was forwarded to the Board 
and has been associated with the claims folder, with the 
signed waiver of RO consideration.

Subsequent thereto, while the case has been undergoing review 
and development, additional, more recent evidence has been 
submitted directly to the Board.  This evidence is not 
accompanied by a waiver of RO review, and as such, initial 
review by the RO is required.  38 C.F.R. § 20.1304.

In terms of the evidence, review of the record, including the 
recently submitted evidence reveals that the appellant has 
been hospitalized for treatment of her psychiatric pathology 
on several occasions since the last comprehensive examination 
on file.  Prior to the last examination, there had been 
approximately a 2-3 year period since the last 
hospitalization.  Additional examination is indicated in 
order to ascertain if there is an increase in the overall 
symptomatology requiring the more recent hospitalizations.  
In addition, the appellant has contended that her psychiatric 
disorder is now more severely disabling that was reflected at 
the time of her last examination.

It is indicated that there has been a recent social and 
industrial survey conducted, but which is not of record.  
During remand development, an attempt to obtain that record, 
and an attempt to obtain any other pertinent records 
(including from the Social Security Administration (SSA) will 
be undertaken.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any treatment records, VA or 
private, that might be pertinent that are 
not on file.  If so, an attempt to obtain 
the records should be undertaken.  SSA 
should also be contacted in an effort to 
obtain any records that were used for 
making any pertinent determination.  To 
the extent that there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  38 
C.F.R. § 3.159.

2.  The appellant should be scheduled for 
a VA psychiatric examination.  This 
examination should be broad enough to 
cover the veteran's service connected 
psychiatric disorder.  All limitations 
should be set forth in detail.  All 
necessary tests, as well as any other 
recommended examinations, should be 
conducted.  The examiner(s) should be 
given access to the appellant's claims 
file for a sufficient period of time 
prior to the examination(s) to allow for 
a complete review of the record.  The 
examiner(s) should describe in detail the 
impact, if any, that the appellant's 
service-connected disabilities have on 
her employability.  After reviewing the 
claims file, conducting any appropriate 
studies, and examining the appellant, the 
examiner(s) should detail the appellant's 
Global Assessment of Functioning (GAF) 
score, and explain the meaning of the 
score in terms of being able to function 
in society.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination reports.  If the 
reports do not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner(s) for corrective action.  
38 C.F.R. § 4.2 (1999).  "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After completion of the above, the RO 
should again adjudicate the appellant's 
increased rating claim, and her 
unemployability claim on the appropriate 
legal bases and with consideration of all 
pertinent regulations.  The RO should 
consider whether there are any factors 
that would warrant a higher rating for 
the appellant's disabilities, or extra-
schedular consideration, and/or referral 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of extra-schedular 
rating for the appellant's disabilities 
under the provisions of 38 C.F.R. § 3.321 
(1999).

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991 & Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


